Citation Nr: 0726299	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  99-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Survivors and Dependents Education 
Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  He died on September [redacted], 1998.  The appellant is his 
surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In January 2001, November 2003, and August 2005, the Board 
remanded these matters to the RO for further development and 
adjudicative action. 


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1998, the cause of his 
death was possible cerebrovascular vascular accident due to 
or as a consequence of multiple sclerosis due to or as a 
consequence of multiple decubitus ulcers.

2.  At the time of his death, the veteran's claim of 
entitlement to service connection for multiple sclerosis was 
pending.

3.  The veteran's in-service symptoms were more likely than 
not due to multiple sclerosis, which in turn caused or 
contributed to the cause of the veteran's death.

4.  The appellant is the surviving spouse of the veteran who 
died of a service-connected disability.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the competent evidence indicates that the veteran's 
multiple sclerosis was incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2006).

2.  The criteria for payment of accrued benefits based on a 
claim of entitlement to service connection for multiple 
sclerosis have been met.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2006).

3.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2006).

4.  The requirements for entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have been 
met.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim for accrued benefits is based on the 
veteran's claim for entitlement to service connection for 
multiple sclerosis which was pending at the time of his 
death.  He died September [redacted], 1998, before final action on 
his appeal could be completed.  It was contended that the 
veteran developed multiple sclerosis while on active duty.  
The appellant also contends that the veteran's death was the 
result of multiple sclerosis.

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Moreover as the appellant has been granted benefits the RO 
will address the matter of effective date on transfer of the 
case to the agency of original jurisdiction.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accrued Benefits

The law and regulations governing claims for accrued benefits 
provides that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 
(1996).

Although the appellant's claim for accrued benefits in this 
appeal is separate from the claim for service connection that 
the veteran filed prior to his death, the accrued benefits 
claim is "derivative of" the claim for service connection 
and, by statute, the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

The evidence in the file must establish entitlement to the 
benefit sought in an accrued benefits case at the date of 
death.  38 U.S.C.A. § 5121(a).  The Board notes that this 
includes VA medical records that were generated any time 
prior to the veteran's death, regardless of whether they were 
physically in the file at the time of death, as VA is deemed 
to have constructive notice of all records generated by its 
agency.  Ralston v. West, 13 Vet. App. 109, 113 (1999) 
(entitlement to accrued benefits must be determined based on 
evidence that was either physically or constructively in the 
file at the time of the veteran's death); see Bell v. 
Derwinski, 2 Vet. App. 613 (1992).

In this regard, as stated above, the Board notes that the 
veteran had perfected an appeal of entitlement to service 
connection for multiple sclerosis prior to his death in 
September 1998.  As this claim was pending at the time of the 
veteran's death and because the appellant had filed a timely 
accrued benefits claim, the issue now becomes whether the 
evidence either physically or constructively in the file at 
the time of the veteran's death supported a grant of service 
connection for multiple sclerosis.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.

In this case, the Board finds that the evidence supports a 
grant of service connection for multiple sclerosis.  With 
regard to the elements necessary to establish service 
connection, multiple sclerosis has been well documented since 
at least 1988.  Thus, the requirement that there be a current 
disease is satisfied.

Because multiple sclerosis is a chronic disease, the presence 
of that disease to a compensable degree in service or within 
seven years after service is sufficient to establish service 
connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.303(b), 3.307, 3.309(a).

There is conflicting evidence as to when exactly multiple 
sclerosis was manifested. During service the veteran was seen 
with complaints of headaches, stiffness in the neck, and 
sensation of numbness in the calves.  A diagnosis of 
meningitis was considered.  A brain photo scan was considered 
normal although there was a small circular artifact in the 
right temporal frontal area.  The final diagnostic impression 
was headaches probably secondary to viral syndrome.   

Further, the veteran has reported that he experienced 
symptoms shortly after service.  His spouse, mother, and 
friends have supported this history, and his private treating 
osteopath, Dr.  R. J. T., concluded that the veteran 
certainly had multiple sclerosis during the years he was in 
service.  In a November 1995 statement, Dr.  R. J. T. pointed 
out that the veteran's reported symptoms, and diagnostic 
testing (elevated protein noted during diagnostic testing) 
were indicative of multiple sclerosis.  The private examiner 
also opined that the artifact noted on brain photo during 
military service could have been an area of active 
demyelination.  

The private examiner's opinion was challenged by VA 
examiners.  In a November 1999 examination report, a VA 
examiner noted the absence of objective clinical evidence of 
multiple sclerosis symptoms for 17 years prior to the initial 
diagnosis of multiple sclerosis in 1998.  This examiner was 
unable to correlate or connect the reported symptoms to 
multiple sclerosis.  

In April 2003 and March 2005 memorandums, VA neurologists 
concluded that the veteran's multiple sclerosis was unrelated 
to military service.  The VA neurologists pointed out that 
the available medical evidence does not indicate that 
multiple sclerosis began within 7 years of service discharge.  
They noted that the symptoms described by the veteran's 
relatives and friend were nonspecific and made 
retrospectively, years after the diagnosis of multiple 
sclerosis.  It was also noted that the cerebrovascular 
accident was unrelated to military service.

However, in October 2006, a VA examiner reviewed the medical 
record and concluded that it was as least as likely as not 
that the multiple sclerosis began in service.  This physician 
noted that patients with multiple sclerosis could have a 
variety of neurological symptoms including headaches, 
paresthesias, numbness, and tingling.  He added that this 
disease could go undiagnosed for decades before a diagnosis 
is confirmed.  It was also pointed out that diagnostic 
procedures for the identification of multiple sclerosis were 
limited in the 1970s. 

In light of the veteran's medical history, the Board 
requested an independent medical opinion.  In May 2007, this 
medical expert agreed with the assessments of the private 
osteopath, Dr. R. J. T.  The medical expert concluded that it 
was as least as likely as not that the multiple sclerosis 
began in service.  This opinion, while not on file at the 
time of the veteran's death, interpreted medical and lay 
evidence that was on file at the time of death.  As such, it 
is deemed admissible for establishing entitlement to accrued 
benefits.

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

In the Board's opinion, the evidence in the file pertaining 
to the question of whether the veteran's multiple sclerosis 
is related to military service, is in equipoise.  Therefore, 
resolving reasonable doubt in the appellant's favor, the 
Board concludes that service connection for multiple 
sclerosis is warranted.  Therefore, the appellant's claim of 
service connection for multiple sclerosis is granted for the 
purpose of accrued benefits.  38 C.F.R. §§ 3.303, 3.1000.

Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

After reviewing the evidence of record, and granting the 
appellant the benefit of the doubt in the matter, the Board 
finds that the veteran's service-connected multiple sclerosis 
was the underlying or contributing cause of the veteran's 
death.  The claims file contains competent medical evidence 
that shows the veteran's service-connected multiple sclerosis 
was etiologically related to his death.  Although the 
veteran's primary cause of death was a possible 
cerebrovascular accident, the record indicates that this was 
due to the veteran's multiple sclerosis.  The evidence taken 
as a whole tends toward the conclusion of a causal connection 
between the veteran's death and his multiple sclerosis.  
Accordingly, the appellant's claim of service connection for 
the cause of the veteran's death is granted.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits, she must be the surviving spouse of a 
veteran who died of a service-connected disability or who, at 
the time of death, had a total and permanent disability 
evaluation for service connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. § 21.3021(a).

Because the claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 depends on service 
connection for the cause of death, those benefits must also 
be granted.


ORDER

Service connection for multiple sclerosis for the purpose of 
accrued benefits is granted.

Service connection for the cause of the veteran's death is 
granted.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


